ON MOTION EOR REHEARING.
Russell, J.
The motion for a rehearing is denied. Before passing upon the question of dismissal (there being no.motion to dismiss) we had already determined, after a full consideration of the merits of the case and of the exceptions contained in the record, to enter a judgment of affirmance. Thereafter, discovering that there was no exception or assignment of error upon a final judgment, the court was of the opinion that a consideration or a discussion of the assignments of error, even if properly presented, was useless. “A rehearing will not be granted merely to change the judgment from that of dismissal to one of affirmance, the result in both eases being identical.” Carreker v. Thornton, 1 Ga. App. 508, 511 (57 S. E. 988).